Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued:
“However, the server 104 of Gao would still not be performing any PRS measurements, as such measurements are made at the UE at S1303 of Choi, rather than some remote server” (Remarks 8/25/2022,  page 11, 1st full paragraph) and related arguments (Remarks 8/25/2022, page 11, 2nd full paragraph).
Response:  Firstly, Examiner would like to point out that Applicant’s claim 1 recites “A method of operating a wireless node, ..”. Claim 13 recites “the wireless node corresponds to the UE or a base station (BS).”. The word “server” doesn’t appear in any of the claims.
The phrase “Operating a wireless node” doesn’t necessarily mean that the method is performed by the wireless node. The phrase is so broad, that the method can be performed by any device including a UE, a BS or a server, or any other device. 
If Applicant’s intention is that the method is to be performed by the UE or BS, then the claim language should be changed to state “A method performed by a wireless node, …” instead of  “A method of operating a wireless node, ..”. Such an amendment would clarify that the wireless node (UE or BS as per claim 13) performs the method of claim 1. A similar argument applies to other independent claims. 
Hence, Applicant’s arguments about which device is performing and not performing measurements is not relevant since as per Applicant’s current claim language, any device could be performing the steps listed. 
Secondly, if Applicant’s intention is to have the method performed by a UE or BS, then as Applicant has admitted above  (“…as such measurements are made at the UE at S1303 of Choi…”), the UE is doing the measurements in Choi, so the claim limitations are disclosed by Choi.

/ADOLF DSOUZA/Primary Examiner, Art Unit 2632